UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7355


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAMONE STEPHON JONES, a/k/a Duggie,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:03-cr-00321-AW-3; 8:08-cv-02210-AW)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ramone Stephon Jones, Appellant Pro Se.  Stacy Dawson Belf,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ramone    Stephon       Jones       seeks    to    appeal    the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.     2009)    motion.        The    order       is    not    appealable       unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”        28     U.S.C.       § 2253(c)(2)      (2006).          A

prisoner       satisfies        this        standard        by    demonstrating            that

reasonable        jurists      would     find      that     any     assessment       of     the

constitutional         claims     by    the    district      court    is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Jones has

not     made    the     requisite       showing.           Accordingly,       we     deny    a

certificate       of     appealability         and     dismiss      the    appeal. ∗         We

dispense       with     oral    argument        because       the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   DISMISSED

      ∗
       We decline to consider the claim raised by Jones in his
informal brief that was not presented in his § 2255 motion in
the district court. See Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993).


                                               2